United States Court of Appeals
                      For the First Circuit


No. 09-1302

                        ROBERT GRANFIELD,

                       Plaintiff, Appellee,

                                v.

                    CSX TRANSPORTATION, INC.,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court issued on March 12, 2010, is amended
as follows:

     On page 5, last line: delete the word "at".

     On page 12, line 14: insert an additional closing parenthesis
after "citation omitted)".

     On page 16, line 19: delete the "e" to read "epicondylitis".

     On page 21, line 20: insert the word "at" to read "509 U.S. at
593-95.".